DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all   obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LING et al. CN101502676A in view of YAO et al. CN110841108A and HANSEN, Z. Anal. Chem. 329, 656–659 (1988)

Regarding claim 1, LING discloses (Pg3, [0012]) “PMMA (poly methyl methacrylate) microspheres, cross-linked HA (hyaluronic acid) gel particles and a solution of HA or its salt. The HA or its salt in the mixed gel of the present invention can be sodium hyaluronate”. Further LING discloses (Pg 7, [0033]) “sodium hyaluronate hydrogel particles with average particle size of 180 m”, thus making the sodium hyaluronate gel particles to be microparticles. The teachings of LING meet the claim 1 requirement of “injection comprising a mixture of polymer microspheres…comprises a filler (where sodium hyaluronate is the filler, per the specification), cross-linked sodium hyaluronate microspheres”. 

LING fails to teach the second microsphere in the mixture to be poly-L-lactic acid PLLA microsphere and the presence of an excipient. However, YAO teaches (Pg 10, [0063]) poly-L-lactic acid microparticles, and further (Pg 11, [0075]) discusses the use of few excipients one of them being mannitol. Advantageously YAO provides the motivation to utilize poly-L-lactic acid (Pg 2, [0005]) in biomedicine due to its excellent biocompatibility and biodegradability. YAO highlights (Pg2, [0006]) that the poly-L-lactic acid needs to be prepared into micron-sized particles or microspheres when it is used as a cosmetic filling material so that it can be injected into the deep tissue of the skin through a syringe. YAO also provides a motivation to utilize an excipient (Pg 11, 12, [0075]), where the excipient shortens the reconstitution time of the lyophilized powder of the filler before clinical use, and improves the dispersibility and stability of the poly-L-lactic acid particles in the filler. 

HANSEN reviews various gradient techniques and principles in flow injection throughout the article (see attached NPL). Thus, applying a gradient injection to the combination of LING and YAO above would represent only applying a known technique to a known device to yield the predictable result of creating a gradient injection with polymeric microspheres, a filler and an excipient.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING with the poly-L-lactic acid microspheres and an excipient as taught by YAO for the same application of creating a gradient injection as taught by HANSEN composed of polymeric microspheres for beauty and medical treatment.

Regarding claim 2, as discussed in claim 1, gradient injections are known, thus it would be obvious to have a similar gradient with additional materials, which, if three materials are used (filler, PLLA microspheres, and cross-linked sodium hyaluronate) would lead to a “triple gradient system”.

Regarding claim 6, LING discloses (Pg3, [0012]) “PMMA (poly methyl methacrylate) microspheres, cross-linked HA (hyaluronic acid) gel particles and a solution of HA or its salt. The HA or its salt in the mixed gel of the present invention can be sodium hyaluronate”. Further LING discloses (Pg 7, [0033]) “sodium hyaluronate hydrogel particles with average particle size of 180 m”, thus making the sodium hyaluronate gel particles to be microparticles. The teachings of LING meet the claim 6 requirement of “injection comprising a mixture of polymer microspheres…comprises a filler (where sodium hyaluronate is the filler, per the specification), first microspheres, second microsphere”. The cross-linked sodium hyaluronate gel particles as taught by LING, are based on sodium hyaluronate which is commonly known to be naturally absorbable material, thus LING’s disclosure of cross-linked sodium hyaluronate gel particles meets the claim requirement of “the first microspheres are selected from naturally absorbable material microspheres”. LING fails to teach the second microsphere in the mixture to be based on polyester microsphere and the presence of an excipient. However, YAO teaches (Pg 10, [0063]) poly-L-lactic acid (commonly known polyester) microparticles, and further (Pg 11, [0075]) discusses the use of few excipients one of them being mannitol. Advantageously YAO provides the motivation to utilize poly-L-lactic acid (Pg 2, [0005]) in biomedicine due to its excellent biocompatibility and biodegradability. YAO highlights (Pg2, [0006]) that the poly-L-lactic acid needs to be prepared into micron-sized particles or microspheres when it is used as a cosmetic filling material so that it can be injected into the deep tissue of the skin through a syringe. YAO also provides a motivation to utilize an excipient (Pg 11, 12, [0075]), where the excipient shortens the reconstitution time of the lyophilized powder of the filler before clinical use, and improves the dispersibility and stability of the poly-L-lactic acid particles in the filler. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING with the polyester based microspheres and an excipient as taught by YAO for the same application of creating an injectable polymeric composition for beauty and medical treatment. 


Claim 3, 5, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LING in view of YAO and HANSEN, as applied to claim1 above, and further in view of LIU et al. CN105879124A and KIM et al. WO2020116999A1
Regarding claim 3, the recitations regarding how the gradient injection is prepared are considered to be product by process limitations.
LING in view of YAO and HANSEN teaches, (YAO, Pg10, [0063]) the average particle size of the finally obtained poly-L-lactic acid particles is 3-80 μm and that the microparticles exist in powder form, which meets the claim requirement a) powdery solid PLLA microspheres with a particle size in a desired range. 
As discussed in claim 1, LING in view of YAO and HANSEN teaches cross-linked sodium hyaluronate microparticles, however fails to teach that the hyaluronate microparticles are necessarily isolated as powdery solid. However, KIM teaches (Pg 5, [0026]) the powdery cross-linked hyaluronic acid may have a particle size distribution having a D90 of 80 m or less. Further (Pg 15, [0084]) KIM teaches that the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. The teachings of KIM meet the claim requirement b) powdery solid cross-linked sodium hyaluronate microspheres with a particle size in a desired range. KIM provides a motivation to create and utilize powdery cross-linked hyaluronic acid particles (Pg 2, [0004]) as compared to the conventional cross-linked hyaluronic acid where filtration is a challenge and it is difficult to remove foreign substances contained in the gel. The conventional cross-linked hyaluronic acid also has quality control issues. KIM (Pg 2, [0010]) highlights that the powder form of the cross-linked hyaluronic acid is more economical to produce and can be optimized for scale up. 
LING in view of YAO and HANSEN (LING, Pg 8, [0040]) teaches utilizing 15 ml PMMA microspheres and 50 ml of cross-linked sodium hyaluronate particles and mixing them. As discussed in claim 1, PMMA microspheres could be added or substituted for PLLA microspheres as taught by YAO. Thus, the disclosure of LING in view of YAO and HANSEN meets the claim requirement c) adding the obtained PLLA microspheres and the obtained cross-linked sodium hyaluronate microspheres in a certain mass ratio into water.
As discussed in claim 1, LING discloses the composition with hyaluronic acid solution or its salt as one of the components of the mixed polymer microsphere injection mixture. Based on the examples provided by LING, one of ordinary skill in the art could determine the percentage values of the sodium hyaluronate through routine experimentation (one of the fillers, per the specification) present in the various compositions provided. However, YAO provides (Pg 12, [0076]) the mass percentage of sodium hyaluronate in the injectable soft tissue filler can be 10-40% which meets the claim requirement d) adding the filler that is 6%-110% of a total mass of the microspheres. 
LING in view of YAO and HANSEN fail to provide the desired range of excipient per the limitation in claim 3. However, LIU teaches (Pg 3, [0012]) a L-polylactic acid filler for injection, where the active ingredients of the filler are L-polylactic acid particles, honeycomb HA and a synergist, and the honeycomb HA is a compound of high molecular weight sodium hyaluronate and low molecular weight sodium hyaluronate. The synergist is mannitol. LIU also teaches (Pg 11, [0063]): Preparation of a filler: add 1.1 g of honeycomb HA and 4.8 g of mannitol to 50 ml of water for injection, mix well to obtain a mixed solution of honeycomb HA and mannitol, add 4.1 g of the above-mentioned L polylactic acid particles (the particles being microparticles per the size as described in [0061], the average particle size of 30m) to the mixture. Per simple calculation, this results in 117% of mannitol (one of the excipients per the specification) with respect to the L-polylactic acid microparticles, which meets the claim requirement of e) the excipient that is 70%-150% of total mass of the microsphere. Advantageously, LIU provides a motivation to use higher concentration of mannitol (Pg 4, [0013]). Mannitol is an antioxidant, which can scavenge oxygen free radicals and improve skin feel, and a higher concentration of mannitol can significantly inhibit the degradation of HA, and extend the filling time.
Although LING fails to disclose the freeze-drying of the polymer microspheres solution, YAO discloses (Pg 11, [0073]) freeze-drying the subpackaged mixed solution, then package and sterilize it to obtain an injectable soft tissue filler, which meets the claim requirement f) freeze-drying the solution to obtain the injection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING in view of YAO and HANSEN with the powdery cross-linked sodium hyaluronate microparticles in a particular size range as taught by KIM, and further utilize high concentration of mannitol as an excipient as taught by LIU for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field.

It is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the combination of references LING, YAO, HANSEN, LIU and KIM clearly meet the requirements of the claimed gradient injection.

Regarding claim 5, LING discloses (Pg 8, [0041]) take 20ml of PMMA microspheres prepared above and 60ml of cross-linked sodium hyaluronate hydrogel particles and mix them. Assuming that the polymerization of PMMA and of sodium hyaluronate as discussed by LING (Pg 6, [0032] and pg 7, [0033]) results in 100% yield, and that 10g of PMMA particles are suspended back in 60ml solution, further 10g of sodium hyaluronate gel particles are present 80 ml solution. The 20 ml PMMA microsphere solution: 60ml cross-linked sodium hyaluronate hydrogel particles (as presented by LING pg8, [0041]) will result in a mass ratio of 33:75. As discussed in claim 1, PMMA microspheres could be substituted for PLLA microspheres as taught by YAO. Thus, the disclosure of LING in view of YAO and HANSEN meets the claim requirement “wherein a mass ratio of the PLLA microspheres to the cross-linked sodium hyaluronate microspheres is (2-88):(98-12)”.

Alternatively, regarding claim 5, LIU discloses (Pg 22, [0145]), preparation of filler: add 1.5g of honeycomb HA and 4.5g of mannitol to 50ml of water for injection, mix well to obtain a mixed solution of honeycomb HA and mannitol, add 4g of the above-mentioned L-polylactic acid microspheres to the mixed solution. The composition as described by LIU thus has a mass ratio of PLLA microsphere: honeycomb HA of 40:15. LIU however fails to teach that honeycomb HA are cross-linked sodium hyaluronate microspheres. KIM teaches (Pg 5, [0026]) powdery cross-linked hyaluronic acid may have a particle size distribution, and that (Pg 15, [0084]) the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. KIM provides a motivation to create cross-linked hyaluronic acid hydrogel (Pg 6, [0032]) to exhibit excellent rheological properties and quality uniformity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LIU with the cross-linked sodium hyaluronate microparticles as taught by KIM for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field, and further arrive at the composition of mass ratio of PLLA microsphere: to HA microsphere of 40:15 to meet the claim requirement “wherein a mass ratio of the PLLA microspheres to the cross-linked sodium hyaluronate microspheres is (2-88):(98-12)”.

Regarding claim 7, LING discloses (Pg 8, [0041]) take 20ml of PMMA microspheres prepared above and 60ml of cross-linked sodium hyaluronate hydrogel particles (sodium hyaluronate is commonly known as naturally absorbable material) and mix them. Assuming that the polymerization of PMMA and of sodium hyaluronate as discussed by LING (Pg 6, [0032] and pg 7, [0033]) results in 100% yield, and that 10g of PMMA particles are suspended back in 60ml solution, further 10g of sodium hyaluronate gel particles are present 80 ml solution. The 60ml cross-linked sodium hyaluronate hydrogel particles:20 ml PMMA microsphere solution (as presented by LING pg8, [0041]) will result in a mass ratio of 75:33. As discussed in claim 1, PMMA microspheres could be substituted for PLLA microspheres (PLLA is a commonly known polyester) as taught by YAO. Thus, the disclosure of LING in view of YAO and HANSEN meets the claim requirement “wherein a mass ratio of the first microspheres to the second microspheres is (2-88):(98-12)”.

Alternatively, regarding claim 7, LIU discloses (Pg 22, [0145]), preparation of filler: add 1.5g of honeycomb HA (HA, hyaluronic acid is a commonly known naturally absorbable material) and 4.5g of mannitol to 50ml of water for injection, mix well to obtain a mixed solution of honeycomb HA and mannitol, add 4g of the above-mentioned L-polylactic acid microspheres (L-polylactic acid or PLLA is a commonly known polyester) to the mixed solution. The composition as described by LIU thus has a mass ratio of honeycomb HA: PLLA microsphere of 15:40. LIU however fails to teach that honeycomb HA are cross-linked sodium hyaluronate microspheres. KIM teaches (Pg 5, [0026]) powdery cross-linked hyaluronic acid may have a particle size distribution, and that (Pg 15, [0084]) the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. KIM provides a motivation to create cross-linked hyaluronic acid hydrogel (Pg 6, [0032]) to exhibit excellent rheological properties and quality uniformity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LIU with the cross-linked sodium hyaluronate microparticles as taught by KIM for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field, and further arrive at the composition of mass ratio of HA microsphere: to PLLA microsphere of 15:40 to meet the claim requirement “wherein a mass ratio of the first microspheres to the second microspheres is (2-88):(98-12)”.

Regarding claim 8, the recitations regarding how the gradient injection is prepared are considered to be product by process limitations.
LING in view of YAO and HANSEN teaches, (YAO, Pg10, [0063]) the average particle size of the finally obtained poly-L-lactic acid particles is 3-80 μm and that the microparticles exist in powder form, which meets the claim requirement a) powdery solid PLLA microspheres with a particle size in a desired range. 
As discussed in claim 1, LING in view of YAO and HANSEN teaches cross-linked sodium hyaluronate microparticles, however fails to teach that the hyaluronate microparticles are necessarily isolated as powdery solid. However, KIM teaches (Pg 5, [0026]) the powdery cross-linked hyaluronic acid may have a particle size distribution having a D90 of 80 m or less. Further (Pg 15, [0084]) KIM teaches that the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. The teachings of KIM meet the claim requirement b) powdery solid cross-linked sodium hyaluronate microspheres with a particle size in a desired range. KIM provides a motivation to create and utilize powdery cross-linked hyaluronic acid particles (Pg 2, [0004]) as compared to the conventional cross-linked hyaluronic acid where filtration is a challenge and it is difficult to remove foreign substances contained in the gel. The conventional cross-linked hyaluronic acid also has quality control issues. KIM (Pg 2, [0010]) highlights that the powder form of the cross-linked hyaluronic acid is more economical to produce and can be optimized for scale up. 
LING in view of YAO and HANSEN (LING, Pg 8, [0040]) teaches utilizing 15 ml PMMA microspheres and 50 ml of cross-linked sodium hyaluronate particles and mixing them with 20ml of sodium hyaluronate solution. As discussed in claim 1, PMMA microspheres could be added or substituted for PLLA microspheres as taught by YAO. Thus, the disclosure of LING in view of YAO and HANSEN meets the claim requirement c) adding the obtained PLLA microspheres and the obtained cross-linked sodium hyaluronate microspheres in a certain mass ratio into water.
As discussed in claim 1, LING discloses the composition with hyaluronic acid solution or its salt as one of the components of the mixed polymer microsphere injection mixture. Based on the examples provided by YING, one of ordinary skill in the art could determine the percentage values of the sodium hyaluronate through routine experimentation (one of the fillers, per the specification) present in the various compositions provided. However, YAO provides (Pg 12, [0076]) the mass percentage of sodium hyaluronate in the injectable soft tissue filler can be 10-40% which meets the claim requirement d) adding the filler that is 6%-110% of a total mass of the microspheres. 
LING in view of YAO and HANSEN fail to provide the desired range of excipient as required by claim 3. However, LIU teaches (Pg 3, [0012]) a L-polylactic acid filler for injection, where the active ingredients of the filler are L-polylactic acid particles, honeycomb HA and a synergist, and the honeycomb HA is a compound of high molecular weight sodium hyaluronate and low molecular weight sodium hyaluronate. The synergist is mannitol. LIU also teaches (Pg 11, [0063]): Preparation of a filler: add 1.1 g of honeycomb HA and 4.8 g of mannitol to 50 ml of water for injection, mix well to obtain a mixed solution of honeycomb HA and mannitol, add 4.1 g of the above-mentioned L polylactic acid particles (the particles being microparticles per the size as described in [0061], the average particle size of 30m) to the mixture. Per simple calculation, this results in 117% of mannitol (one of the excipients per the specification) with respect to the L-polylactic acid microparticles, which meets the claim requirement of e) the excipient that is 70%-150% of total mass of the microsphere. Advantageously, LIU provides a motivation to use higher concentration of mannitol (Pg 4, [0013]). Mannitol is an antioxidant, which can scavenge oxygen free radicals and improve skin feel, and a higher concentration of mannitol can significantly inhibit the degradation of HA, and extend the filling time.
Although LING fails to disclose the freeze-drying of the polymer microspheres solution, YAO discloses (Pg 11, [0073]) freeze-drying the subpackaged mixed solution, then package and sterilize it to obtain an injectable soft tissue filler, which meets the claim requirement f) freeze-drying the solution to obtain the injection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING in view of YAO and HANSEN with the powdery cross-linked sodium hyaluronate microparticles in a particular size range as taught by KIM, and further utilize high concentration of mannitol as an excipient as taught by LIU for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field.

It is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the combination of references LING, YAO, LIU and KIM clearly meet the requirements of the claimed gradient injection.

Regarding claim 11, LING discloses (Pg 8, [0041]) take 20ml of PMMA microspheres prepared above and 60ml of cross-linked sodium hyaluronate hydrogel particles and mix them. Assuming that the polymerization of PMMA and of sodium hyaluronate as discussed by LING (Pg 6, [0032] and pg 7, [0033]) results in 100% yield, and that 10g of PMMA particles are suspended back in 60ml solution, further 10g of sodium hyaluronate gel particles are present 80 ml solution. The 20 ml PMMA microsphere solution: 60ml cross-linked sodium hyaluronate hydrogel particles (as presented by LING pg8, [0041]) will result in a mass ratio of 33:75. As discussed in claim 1, PMMA microspheres could be substituted for PLLA microspheres as taught by YAO. Thus, the disclosure of LING in view of YAO and HANSEN meets the claim requirement “wherein a mass ratio of the PLLA microspheres to the cross-linked sodium hyaluronate microspheres is (2-88):(98-12)”.
Alternatively, regarding claim 11, LIU discloses (Pg 22, [0145]), preparation of filler: add 1.5g of honeycomb HA and 4.5g of mannitol to 50ml of water for injection, mix well to obtain a mixed solution of honeycomb HA and mannitol, add 4g of the above-mentioned L-polylactic acid microspheres to the mixed solution. The composition as described by LIU thus has a mass ratio of PLLA microsphere: honeycomb HA of 40:15. LIU however fails to teach that honeycomb HA are cross-linked sodium hyaluronate microspheres. KIM teaches (Pg 5, [0026]) powdery cross-linked hyaluronic acid may have a particle size distribution, and that (Pg 15, [0084]) the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. KIM provides a motivation to create cross-linked hyaluronic acid hydrogel (Pg 6, [0032]) to exhibit excellent rheological properties and quality uniformity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LIU with the cross-linked sodium hyaluronate microparticles as taught by KIM for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field, and further arrive at the composition of mass ratio of PLLA microsphere: to HA microsphere of 40:15 to meet the claim requirement “wherein a mass ratio of the PLLA microspheres to the cross-linked sodium hyaluronate microspheres is (2-88):(98-12)”.

Regarding claim 12, LING discloses (Pg 8, [0041]) take 20ml of PMMA microspheres prepared above and 60ml of cross-linked sodium hyaluronate hydrogel particles and mix them. Assuming that the polymerization of PMMA and of sodium hyaluronate as discussed by LING (Pg 6, [0032] and pg 7, [0033]) results in 100% yield, and that 10g of PMMA particles are suspended back in 60ml solution, further 10g of sodium hyaluronate gel particles are present 80 ml solution. The 20 ml PMMA microsphere solution: 60ml cross-linked sodium hyaluronate hydrogel particles (as presented by LING pg8, [0041]) will result in a mass ratio of 33:75. As discussed in claim 1, PMMA microspheres could be substituted for PLLA microspheres as taught by YAO. Thus, the disclosure of LING in view of YAO meets the claim requirement “wherein a mass ratio of the PLLA microspheres to the cross-linked sodium hyaluronate microspheres is (2-88):(98-12)”.
Alternatively, regarding claim 12, LIU discloses (Pg 22, [0145]), preparation of filler: add 1.5g of honeycomb HA and 4.5g of mannitol to 50ml of water for injection, mix well to obtain a mixed solution of honeycomb HA and mannitol, add 4g of the above-mentioned L-polylactic acid microspheres to the mixed solution. The composition as described by LIU thus has a mass ratio of PLLA microsphere: honeycomb HA of 40:15. LIU however fails to teach that honeycomb HA are cross-linked sodium hyaluronate microspheres. KIM teaches (Pg 5, [0026]) powdery cross-linked hyaluronic acid may have a particle size distribution, and that (Pg 15, [0084]) the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. KIM provides a motivation to create cross-linked hyaluronic acid hydrogel (Pg 6, [0032]) to exhibit excellent rheological properties and quality uniformity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LIU with the cross-linked sodium hyaluronate microparticles as taught by KIM for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field, and further arrive at the composition of mass ratio of PLLA microsphere: to HA microsphere of 40:15 to meet the claim requirement “wherein a mass ratio of the PLLA microspheres to the cross-linked sodium hyaluronate microspheres is (2-88):(98-12)”.

Claim 4, 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over LING in view of YAO and HANSEN, as applied to claim1 above, and further in view KIM et al. WO2020116999A1
Regarding claim 4, YAO discloses (Pg 15, [0094], and [0100]) a poly-L-lactic acid with a molecular weight of 70KDa, which results in the average aerodynamic particle size Dv(90) of the poly-L-lactic acid fine particle powder of 42.7 m, which meets the claim requirement “wherein the PLLA microspheres have a particle size of 3-65 μm, and the PLLA has a molecular weight of 40-300 kDa”. 

LING discloses (Pg 7, [0033]) sodium hyaluronate with average molecular weight of 1.2 million Daltons (1200KDa) to create cross-linked sodium hyaluronate hydrogel particles meets the claim requirement of “the sodium hyaluronate before crossing-linking has a molecular weight of 100-2000 kDa”. LING fails to teach the required size of the cross-linked sodium hyaluronate hydrogel particle. However, KIM teaches (Pg 15, [0084]) that the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. Further, KIM teaches (Pg 5, [0027]), the powder cross-linked hyaluronic acid may have a particle size distribution of D50 of 8 m to 20m, which meets the claim requirement “the crosslinked sodium hyaluronate microspheres have a particle size of 3-65 μm”. KIM provides a motivation to create (Pg14, [0081]) solid hyaluronic acid in the form of fine particles having desired physical properties such as particles size so that optimal effect could be obtained in the desired application. KIM additionally adds (Pg 27, [0148]) that the cross-linked hyaluronic acid can be filtered through a filter having a small pore size, so that foreign matter can be easily removed thereby providing improved homogeneity of the particle size without change in particle size and thus improving quality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING in view of YAO and HANSEN with the cross-linked sodium hyaluronate microparticles in a particular size range as taught by KIM, for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field.

LING discloses (Pg3, [0012]) “cross-linked HA (hyaluronic acid) gel particles and a solution of HA or its salt. The HA or its salt in the mixed gel of the present invention can be sodium hyaluronate”, which meets the claim requirement “the filler comprises one or more of sodium hyaluronate, collagen, and sodium carboxymethyl cellulose”.

YAO discloses (Pg 12, [0079]) the excipient is selected as mannitol, which meets the claim requirement “the excipient is one or more of mannitol, dextran, and glucose”.


Regarding claim 9, YAO discloses (Pg 15, [0094], and [0100]) a poly-L-lactic acid with a molecular weight of 70KDa, which results in the average aerodynamic particle size Dv(90) of the poly-L-lactic acid fine particle powder of 42.7 m, which meets the claim requirement “wherein the PLLA microspheres have a particle size of 3-65 μm, and the PLLA has a molecular weight of 40-300 kDa”. 

LING discloses (Pg 7, [0033]) sodium hyaluronate with average molecular weight of 1.2 million Daltons (1200KDa) to create cross-linked sodium hyaluronate hydrogel particles meets the claim requirement of “the sodium hyaluronate before crossing-linking has a molecular weight of 100-2000 kDa”. LING fails to teach the required size of the cross-linked sodium hyaluronate hydrogel particle. However, KIM teaches (Pg 15, [0084]) that the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. Further, KIM teaches (Pg 5, [0027]), the powder cross-linked hyaluronic acid may have a particle size distribution of D50 of 8 m to 20m, which meets the claim requirement “the crosslinked sodium hyaluronate microspheres have a particle size of 3-65 μm”. KIM provides a motivation to create (Pg14, [0081]) solid hyaluronic acid in the form of fine particles having desired physical properties such as particles size so that optimal effect could be obtained in the desired application. KIM additionally adds (Pg 27, [0148]) that the cross-linked hyaluronic acid can be filtered through a filter having a small pore size, so that foreign matter can be easily removed thereby providing improved homogeneity of the particle size without change in particle size and thus improving quality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING in view of YAO and HANSEN with the cross-linked sodium hyaluronate microparticles in a particular size range as taught by KIM, for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field.

LING discloses (Pg3, [0012]) “cross-linked HA (hyaluronic acid) gel particles and a solution of HA or its salt. The HA or its salt in the mixed gel of the present invention can be sodium hyaluronate”, which meets the claim requirement “the filler comprises one or more of sodium hyaluronate, collagen, and sodium carboxymethyl cellulose”.

YAO discloses (Pg 12, [0079]) the excipient is selected as mannitol, which meets the claim requirement “the excipient is one or more of mannitol, dextran, and glucose”.

Regarding claim 10, YAO discloses (Pg 15, [0094], and [0100]) a poly-L-lactic acid with a molecular weight of 70KDa, which results in the average aerodynamic particle size Dv(90) of the poly-L-lactic acid fine particle powder of 42.7 m, which meets the claim requirement “wherein the PLLA microspheres have a particle size of 3-65 μm, and the PLLA has a molecular weight of 40-300 kDa”. 

LING discloses (Pg 7, [0033]) sodium hyaluronate with average molecular weight of 1.2 million Daltons (1200KDa) to create cross-linked sodium hyaluronate hydrogel particles meets the claim requirement of “the sodium hyaluronate before crossing-linking has a molecular weight of 100-2000 kDa”. LING fails to teach the required size of the cross-linked sodium hyaluronate hydrogel particle. However, KIM teaches (Pg 15, [0084]) that the hyaluronic acid particles may refer to particles formed using hyaluronic acid, a salt thereof, and (Pg 15, [0085]) the salt of hyaluronic acid may be sodium hyaluronate. Further, KIM teaches (Pg 5, [0027]), the powder cross-linked hyaluronic acid may have a particle size distribution of D50 of 8 m to 20m, which meets the claim requirement “the crosslinked sodium hyaluronate microspheres have a particle size of 3-65 μm”. KIM provides a motivation to create (Pg14, [0081]) solid hyaluronic acid in the form of fine particles having desired physical properties such as particles size so that optimal effect could be obtained in the desired application. KIM additionally adds (Pg 27, [0148]) that the cross-linked hyaluronic acid can be filtered through a filter having a small pore size, so that foreign matter can be easily removed thereby providing improved homogeneity of the particle size without change in particle size and thus improving quality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified LING in view of YAO and HANSEN with the cross-linked sodium hyaluronate microparticles in a particular size range as taught by KIM, for the same application of creating an injectable polymeric microparticle based filling material for the biomedical field.

LING discloses (Pg3, [0012]) “cross-linked HA (hyaluronic acid) gel particles and a solution of HA or its salt. The HA or its salt in the mixed gel of the present invention can be sodium hyaluronate”, which meets the claim requirement “the filler comprises one or more of sodium hyaluronate, collagen, and sodium carboxymethyl cellulose”.

YAO discloses (Pg 12, [0079]) the excipient is selected as mannitol, which meets the claim requirement “the excipient is one or more of mannitol, dextran, and glucose”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURBHI M DU whose telephone number is (571)272-9960. The examiner can normally be reached M-F 8:00 am to 5:30pm with alternate Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.D./Examiner, Art Unit 4183                                                                                                                                                                                                        

/MARC C HOWELL/Primary Examiner, Art Unit 1774